Exhibit 10.3.1
(FULL PAGE) [w78211w7821102.gif]

AMENDMENT OF SOLICITATION/MODIFICATION OF CONTRACT 1 contract id code Page 1 of
1 2. AMENDMENT/MODIFICATION NO.I3. EFFECTIVE DATE U. REQUISITION/PURCHASE REQ.
NO. 5. PROJECT NO. (If applicable) 0009 01/04/2010 6. ISSUED BY CODE 00001 7.
ADMINISTERED BY (If other than Item 6) CODE! No Invoice Information 445 12th
St., SW, Washington, DC 20554 8. NAME AND ADDRESS OF CONTRACTOR (No., street,
county, State and Zip Code) 9A- AMENDMENT OF SOLICITATION NO. Neustar, Inc. 9B.
DATED (SEE ITEM 11) 46000 Center Oak Plaza _ Sterling, VA 20166 (X) 10A’
MODIFICATION OF CONTRACT/ORDER NO. CON07000005 (X) 10B. DATED (SEE ITEM 13) COPE
* I FACILITY COPE 11. THIS ITEM ONLY APPLIES TO AMENDMENTS OF SOLICITATIONS
I            The above numbered solicitation is amended as set forth in Item 14.
The hour and date specified for receipt of Offers is extended, is not extended.
Offers must acknowledge receipt of this amendment prior to the hour and date
specified in the solicitation or as amended, by one of the following methods:
(a) By completing Items 8 and 15, and returning copies of the amendment; (b) By
acknowledging receipt of this amendment on each copy of the offer submitted; or
(c) By separate letter or telegram which includes a reference to the
solicitation and amendment numbers. FAILURE OF YOUR ACKNOWLEDGMENT TO BE
RECEIVED AT THE PLACE DESIGNATED FOR THE RECEIPT OF OFFERS PRIOR TO THE HOUR AND
DATE SPECIFIED MAY RESULT IN REJECTION OF YOUR OFFER. If by virtue of this
amendment you desire to change an offer already submitted, such change may be
made by telegram or letter, provided each telegram or letter makes reference to
the solicitation and this amendment, and is received prior to the opening hour
and date specified. 12. ACCOUNTING AND APPROPRIATION DATA (If required) No
Funding Information 13. THIS ITEM ONLY APPLIES TO MODIFICATION OF
CONTRACTS/ORDERS. IT MODIFIES THE CONTRACT/ORDER NO. AS DESCRIBED IN ITEM 14.
CHECK ONE A THS CHANGE ORDER IS ISSUED PURSUANT TO: (Specify authority) THE
CHANGES SET FORTH IN ITEM 14 ARE MADE IN THE CONTRACT ORDER NO. IN ITEM 10A. B.
THE ABOVE NUMBERED CONTRACT/ORDER IS MODIFIED TO REFLECT THE ADMINISTRATIVE
CHANGES (such as changes in paying office, appropriation date, etc.) SET FORTH
IN ITEM 14, PURSUANT TO THE AUTHORITY OF FAR 43.103(b). C. THIS SUPPLEMENTAL
AGREEMENT IS ENTERED INTO PURSUANT TO AUTHORITY OF: D. OTHER (Specify type of
modification and authority) LJ            FAR 1.6 “Authority of the Contracting
Officer” E. IMPORTANT: Contractor            X is not, [ is required to sign
this document and return copies to the issuing office. 14. DESCRIPTION OF
AMENDMENT/MODIFICATION (Organized by UCF section headings, including
solicitation/contract subject matter where feasible.) The purpose of this
modification is to accept and incorporate Change Order Proposal (COP) Numbers 9
and 10. COP #9 serves to address changes to the Thousand-Block Pooling
Administration Guidelines for breaking up the dedicated customer code into
blocks when service provide submits a Part 4 for a dedicated customer. COP # 9
is accepted as submitted at a price of $4,441.00. COP # 10 serves to address
enhancements to the Pooling Administration System (PAS) to allow the SP/SPC
users to submit a single modification request for multiple blocks from one code
and to allow users to submit a single block transfer request for multiple blocks
from one code. COP #10 is accepted as submitted at a price of $16,0004.00.
Copies of the two (2) COPs are attached. Funding will be via NANP and will paid
by FCC Billing & Collection Agent, Welch, LLP. All other terms and conditio ns
remain the same. Except as provided herein, all terms and conditions of the
document referenced in Item 9A or 10A, as heretofore changed, remains unchanged
and in full force and effect. 15A. NAME AND TITLE OF SIGNERfType or print)
16A>NAMEAND TITLE OF CONTACTING OFFICER (Type or print) XJoyceTerrv-Butler / A
15B. CONTRACTOR/OFFEROR 15C. DATE SIGNED »i6B. UnitoLSratWs ofAmeric/ J? (/7 16C
DATE SIGNED (Signature of person authorized to sign) / (Signature ofContracting
Offhe)o 01/04/2010 PREWot?S0EDITO8N070 ISTANDARD FORM 30 (REV. 10-83) UNUSABLE
Prescribed by GSA FAR (48 CFR) 53 243

 



--------------------------------------------------------------------------------



 



(NEUSTAR LOGO) [w78211w7821110.gif]
National Pooling Administration
Contract #CON07000005
Change Order Proposal #9
(INC Issue #632- Updates to the Dedicated Code Section of the TBPAG
and COCAG)
August 7, 2009

      Neustar, Inc.   46000 Center Oak Plaza     Sterling VA, 20166

 



--------------------------------------------------------------------------------



 



      Nat’l PAS — CO#9 — Updates to the Dedicated Code section of the TBPAG and
COCAG   August 7, 2009

Table of Contents

             
1
  Introduction     3  
2
  Issue Statement     4  
3
  Industry Numbering Committee (INC) Resolution     5  
4
  The Proposed Solution     6  
5
  Assumptions and Risks     7  
6
  Cost     7  
7
  Conclusion     7  

      © Neustar, Inc. 2009   - ii -

 



--------------------------------------------------------------------------------



 



      Nat’l PAS — CO#9 — Updates to the Dedicated Code section of the TBPAG and
COCAG   August 7, 2009

1 Introduction
1.1 Purpose and Scope
In accordance with Neustar’s National Pooling Administration contract1 and our
constant effort to provide the best support and value to both the FCC and the
telecommunications industry, Neustar, as the National Pooling Administrator
(PA), hereby submits this change order proposal to the Federal Communications
Commission (FCC) for approval. This change order complies with the contractual
requirements set forth in Clause C.1 of the Contract for Pooling Administration
Services for the Federal Communications Commission, effective August 15, 2007,
which reads as follows at Section 2.5.4:
2.5.4 Modifications of Guidelines
The PA shall participate in the development and modification of guidelines and
procedures, which may or may not affect the performance of the PA functions.
These changes may come from regulatory directives and/or industry-initiated
modifications to guidelines. In addition, new guidelines may be developed as
appropriate to comply with regulatory directives. The PA shall implement any
changes determined to be consistent with regulatory directives.
The PA shall:

  •   Provide, in real time, technical guidance to ensure processes and
procedures are effective in meeting the goals of the change.     •   Provide
issues and contributions, and be prepared to discuss at INC meetings how the
proposed change promotes numbering policy and/or benefits the NANP and how the
change will affect the PA’s duties, obligations and accountability.     •  
Assess and share in real time (i.e., during discussion) the cost implications
and administrative impact of the change upon the PA’s duties and
responsibilities in sufficient detail as needed by the INC.

When the INC places any changes to its guidelines in final closure, the PA shall
submit an assessment regarding the impact of scope of work, time and costs to
the INC, the NANC and the FCC within 15 calendar days. The PA shall post changes
in procedures on its web site prior to the change taking effect.
Specifically, the PA shall:

  •   Notify all interested parties when guidelines have changed.     •  
Interpret guideline changes and impact upon processes.     •   Identify
implementation date or effective date.     •   Provide notification of new forms
or tools that may be required.     •   Identify a Single Point of Contact
(SPOC) within the PA to answer questions.

The NANC shall be consulted at the FCC’s discretion regarding the suggested
implementation date to determine the likely impact on service provider processes
and
 

1   FCC Contract Number CON07000005

      © Neustar, Inc. 2009   - 3 -

 



--------------------------------------------------------------------------------



 



      Nat’l PAS — CO#9 — Updates to the Dedicated Code section of the TBPAG and
COCAG   August 7, 2009

systems (i.e., whether it would be unduly burdensome or would unfairly
disadvantage any service provider or group of service providers per the PA’s
obligations and NANP administrative principles). The PA shall also seek input on
implementation dates from service providers that log in to PAS and vendors that
interface with PAS.
2 Issue Statement
Currently, when a service provider submits a Part 4 for a dedicated customer,
only one Part 4 is required; it is assumed that the customer is using the entire
code. However, SPs are returning blocks out of the code, therefore breaking up
the dedicated customer code into blocks. The Pooling Administration System
(PAS) must be updated to accommodate this change of process.
The INC issue statement is reproduced below.
INC Issue Statement:
The TBPAG and COCAG currently state: “The NXX code dedicated for a single
customer’s use will become a pooled code if and when thousands-blocks from the
NXX code are donated to the pool.” This implies that SPs donate from a NXX code
that was assigned for a dedicated customer. When a NXX code is assigned for
purposes of a dedicated customer, the NXX code is automatically designated as
pooled in PAS, however, the SP may request the NXX code to be designated as
non-pooled in BIRRDS. With this option, the SP may submit a CO Code Part 4
directly to NANPA when the NXX code is flagged as non-pooled in BIRRDS.
Currently the TBPAG does not address the following items when a
thousands-block(s) is returned from a NXX code that was originally assigned for
a dedicated customer:

  1.   A CO Code Part 4 should be on file prior to the SP returning any of the
thousands-block from the NXX code.     2.   PSTN confirmation is currently not
required on an NXX code assigned for a dedicated customer     3.   If the NXX
code was previously designated as non-pooled in BIRRDS, the NXX code status must
be updated to pooled, and the SP must build the NXD-X records in BIRRDS for any
thousands-blocks retained by the SP.

      © Neustar, Inc. 2009   - 4 -

 



--------------------------------------------------------------------------------



 



      Nat’l PAS — CO#9 — Updates to the Dedicated Code section of the TBPAG and
COCAG   August 7, 2009

3 Industry Numbering Committee (INC) Resolution
On July 23, 2009, the INC placed Issue 632 — Updates to the Dedicated Code
section of the TBPAG and COCAG into final closure, with the following language:
Resolution from INC:
The following text changes were made to the Thousands-Block Pooling
Administration Guidelines (TBPAG) Section 3.2 and Central Office Code
Administration Guidelines (COCAG) Section 3.1:
TBPAG:

3.2   A pooling SP’s requirement for an entire NXX Code (i.e., 10,000 TNs) to
satisfy the numbering needs for a single customer shall be obtained from the PA
(see Section 7.5.3). An entire NXX code dedicated for a single customer’s use
may be classified as a non-pooled code at the discretion of the SP. The SP will
be considered the CO Code Holder by selecting the pool indicator of “no” in
Section 1.5 of the CO Code Part 1.       If this option is selected, but the SP
did not follow the guideline direction for requesting the pooling indicator be
marked as non-pooled on the Part 1 form, the SP must e-mail the PA and NANPA
prior to the original Part 3 effective date in order for the NXX code dedicated
for a single customer’s use be classified as a non-pooled code. The SP is
reminded that a portability indicator may be required. Further, the SP is
reminded that the LERG effective date reflecting the NXX code as non-pooled may
be different than the original effective date.       The NXX code dedicated for
a single customer’s use will become a pooled code if and when thousands=blocks
from the NXX code are donated returned to the pool. A CO Code Part 4 shall be on
file prior to an SP returning any thousands-block from an NXX code dedicated for
a single customer’s use. The SP also shall include in the remarks field of the
Part 1A disconnect that the NXX code has been activated in the PSTN, loaded in
the NPAC, and all other LERG Assignee responsibilities have been fulfilled. If
the NXX code was marked as non-pooled in BIRRDS, the PA shall change the NXX
code to a pooled status and create the BCDs in BIRRDS for the thousands-blocks
still assigned to the SP. The SP then shall create the NXD-X records in BIRRDS
for its assigned thousands-blocks.

COCAG:

3.1   CO codes (NXXs) are assigned to entities for use at a Switching Entity or
Point of Interconnection they own or control. Where thousands-block number
pooling has been implemented, an entity assigned a CO Code is designated as the
“LERG Assignee.” An entire NXX code dedicated for a single customer’s use may be
classified as a non-pooled code at the discretion of the SP. The SP will be
considered the CO Code Holder by selecting the pool indicator of “no” in
Section 1.5 of the CO Code Part 1.       If this option is selected, but the SP
did not follow the guideline direction for requesting the pooling indicator be
marked as non-pooled on the Part 1 form, the SP must e-mail the PA and NANPA
prior to the original Part 3 effective date in order for the NXX code dedicated
for a

      © Neustar, Inc. 2009   - 5 -

 



--------------------------------------------------------------------------------



 



      Nat’l PAS — CO#9 — Updates to the Dedicated Code section of the TBPAG and
COCAG   August 7, 2009

    single customer’s use be classified as a non-pooled code. The SP is reminded
that a portability indicator may be required. Further, the SP is reminded that
the LERG effective date reflecting the NXX code as non-pooled may be different
than the original effective date.       The NXX code dedicated for a single
customer’s use will become a pooled code if and when thousands-blocks from the
NXX code are donated returned to the pool. A CO Code Part 4 shall be on file
prior to an SP returning any thousands-block from an NXX code dedicated for a
single customer’s use. The SP also shall include in the remarks field of the
Part 1A disconnect that the NXX code has been activated in the PSTN, loaded in
the NPAC, and all other LERG Assignee responsibilities have been fulfilled. If
the NXX code was marked as non-pooled in BIRRDS. the PA shall change the NXX
code to a pooled status and create the BCDs in BIRRDS for the thousands-blocks
still assigned to the SP. The SP then shall create the NXD-X records in BIRRDS
for its assigned thousands-blocks.       Central office codes (NXX), as part of
NANP telephone numbers, are to be assigned only to identify initial destination
addresses in the public switched telephone network (PSTN), not addresses within
private networks.

4 The Proposed Solution
The National Pooling Administrator has determined that the above-stated
amendments to the TBPAG will affect both the PAS and our day-to-day operations,
which will need to be modified.
Pooling Administration System Updates:
A new validation will be added to PAS to ensure that a Part 4 is on file for the
code, when a block is returned from a code that was originally assigned for a
dedicated customer. When a request for a block disconnect is submitted, PAS will
validate that the Part 4 is on file. If the Part 4 is not on file, then PAS will
return an error message to the user indicating that the block disconnect cannot
be submitted until the Part 4 is on file.
PAS will also include a new indicator on the PA’s Part 3 screen showing that the
block being returned is from a code previously assigned for a dedicated
customer, to assist the PA in processing the request.
When the block disconnect is approved, PAS will disassociate the block(s) being
returned from the code previously assigned for a dedicated customer. This will
allow each such block to be recognized as an individual block for reclamation
purposes.
Operational Changes:
The individual pooling administrators (PAs) will perform a manual validation by
reviewing the remarks on the disconnect request. The SP must state in the
Remarks field of the Part 1A that the code has been activated in the PSTN and
loaded in NPAC, and that all other LERG Assignee responsibilities have been met;
otherwise the request will be denied.

      © Neustar, Inc. 2009   - 6 -

 



--------------------------------------------------------------------------------



 



      Nat’l PAS — C0#9 — Updates to the Dedicated Code section of the TBPAG and
COCAG   August 7, 2009

When the block disconnect is approved, if the code was marked as a non-pooled
code in BIRRDS, the PA will need to update the Thousands Block Pooling indicator
on the ACD screen and create BCD records for the blocks the code holder is
retaining in BIRRDS.
5 Assumptions and Risks
Part of the Pooling Administrator’s assessment of this change order is to
identify the associated assumptions and consider the risks that can have an
impact on our operations.
This change order affects both the system and our day- to-day operations.
6 Cost
In developing this proposal, we considered the costs associated with
implementing the proposed solution, including the resources required to complete
discrete milestones on a timeline for implementation. The timeline includes
preparation, development, testing, proper documentation updates, monitoring, and
execution of the solution.
The cost of modifying the system to conform to the changes to the TBPAG will be
$4,441.00.
7 Conclusion
This change order proposal presents a viable solution that addresses the
amendments to the TBPAG and is consistent with the terms of our contract. We
respectfully request that the FCC review and approve this change order.

      © Neustar, Inc. 2009   - 7 -

 



--------------------------------------------------------------------------------



 



(NEUSTAR LOGO) [w78211w7821110.gif]
National Pooling Administration
Contract #CON07000005
Change Order Proposal #10
(User-Proposed Enhancements to PAS)
September 3, 2009

      Neustar, Inc.   46000 Center Oak Plaza     Sterling VA, 20166

 



--------------------------------------------------------------------------------



 



      Nat’l PAS — Change Order #10 — User Enhancements to PAS   September 3,
2009

Table of Contents

             
1
  Introduction     3  
2
  Users’ Proposed Enhancements     3  
3
  The Proposed Solution     3  
4
  Assumptions and Risks     4  
5
  Cost     4  
6
  Conclusion     4  

      © Neustar, Inc. 2009   - ii -

 



--------------------------------------------------------------------------------



 



      Nat’l PAS — Change Order #10 — User Enhancements to PAS   September 3,
2009

1 Introduction
1.1 Purpose and Scope
In accordance with Neustar’s National Pooling Administration contract1 and our
constant effort to provide the best support and value to both the FCC and the
telecommunications industry, Neustar, as the National Pooling Administrator
(PA), hereby submits this change order proposal to the Federal Communications
Commission (FCC) for approval. This change order complies with the contractual
requirements set forth in Clause C.1 of the Contract for Pooling Administration
Services for the Federal Communications Commission, effective August 15, 2007.
2 Users’ Proposed Enhancements
In the 2009 NANC Survey, service provider users requested that two new
enhancements be added to PAS:

  1.   Modify PAS to allow the SP/SPC users to submit a single modification
request for multiple blocks from one code.     2.   Modify PAS to allow for the
SP/SPC users to submit a single block transfer request (inter OCN) for multiple
blocks from one code.

3 The Proposed Solution
The National Pooling Administrator has reviewed the users’ requests from both
their operational and technical perspectives. As a result of our assessment, we
developed the following proposed solution to address the changes that the users
recommended, in a cost-effective and efficient manner. The solution applies to
both block modifications and block transfer requests.
A new tool will be added to the users work item screen in PAS to allow a user to
request that a modification be made to multiple blocks within one code. The new
tool in PAS will allow the user to enter the NPA-NXX and select the blocks to be
modified and the type of modification.
The following modifications may be made using this process: Switch, Intra OCN,
Inter OCN (block transfer), and Part 1B. An effective date change cannot be used
with this process. Users may only use this process if they are requesting the
same type of change to all the blocks identified, e.g. if the user is requesting
a change to the switch, the new switch will apply to the blocks requested to be
modified. A user does not have to be the code holder to request changes to
multiple blocks within the code; however he or she must be the block holder,
with the exception of an Inter OCN change (block transfer). When requesting an
Inter OCN change (block transfer),
 

1   FCC Contract Number CON07000005

      © Neustar, Inc. 2009   - 3 -

 



--------------------------------------------------------------------------------



 



      Nat’l PAS — Change Order #10 — User Enhancements to PAS   September 3,
2009

the user cannot be the existing block holder. The same validations will apply as
they do today in PAS for a block modification.
Once the modification request is submitted, PAS will create a Part 1A and
Part 1B (only if the Part 1B was selected as a type of change) for each
requested block modification along with a unique tracking number for each
affected block. For each block modification processed by the PA, the user will
receive a Part 3.
4 Assumptions and Risks
Part of the Pooling Administrator’s assessment of this change order is to
identify the associated assumptions and consider the risks that can have an
impact on our operations.
This change order affects only the system, and would have no impact on our
day-to-day operations.
5 Cost
In developing this proposal, we considered the costs associated with
implementing the proposed solution, including the resources required to complete
discrete milestones on a timeline for implementation. The timeline includes
preparation, development, testing, proper documentation updates, monitoring, and
execution of the solution.
The cost of modifying the system to conform to the changes to the TBPAG will be
$16,004.00.
6 Conclusion
This change order proposal presents a viable solution that addresses the
suggestions made by users of PAS and is consistent with the terms of our
contract. We respectfully request that the FCC review and approve this change
order.

      © Neustar, Inc. 2009   - 4 -

 



--------------------------------------------------------------------------------



 



(FULL PAGE) [w78211w7821105.gif]

AMENDMENT OF SOLICITATION/MODIFICATION OF CONTRACT 1 contract id code Page 1 of
1 2. AMENDMENT/MODIFICATION NO.I3. EFFECTIVE DATE U. REQUISITION/PURCHASE REQ.
NO. 5. PROJECT NO. (If applicable) 0009 01/04/2010 6. ISSUED BY CODE 00001 7.
ADMINISTERED BY (If other than Item 6) CODE! No Invoice Information 445 12th
St., SW, Washington, DC 20554 8. NAME AND ADDRESS OF CONTRACTOR (No., street,
county, State and Zip Code) 9A- AMENDMENT OF SOLICITATION NO. Neustar, Inc. 9B.
DATED (SEE ITEM 11) 46000 Center Oak Plaza _ Sterling, VA 20166 (X) 10A’
MODIFICATION OF CONTRACT/ORDER NO. CON07000005 (X) 10B. DATED (SEE ITEM 13) COPE
* I FACILITY COPE 11. THIS ITEM ONLY APPLIES TO AMENDMENTS OF SOLICITATIONS
I            The above numbered solicitation is amended as set forth in Item 14.
The hour and date specified for receipt of Offers is extended, is not extended.
Offers must acknowledge receipt of this amendment prior to the hour and date
specified in the solicitation or as amended, by one of the following methods:
(a) By completing Items 8 and 15, and returning copies of the amendment; (b) By
acknowledging receipt of this amendment on each copy of the offer submitted; or
(c) By separate letter or telegram which includes a reference to the
solicitation and amendment numbers. FAILURE OF YOUR ACKNOWLEDGMENT TO BE
RECEIVED AT THE PLACE DESIGNATED FOR THE RECEIPT OF OFFERS PRIOR TO THE HOUR AND
DATE SPECIFIED MAY RESULT IN REJECTION OF YOUR OFFER. If by virtue of this
amendment you desire to change an offer already submitted, such change may be
made by telegram or letter, provided each telegram or letter makes reference to
the solicitation and this amendment, and is received prior to the opening hour
and date specified. 12. ACCOUNTING AND APPROPRIATION DATA (If required) No
Funding Information 13. THIS ITEM ONLY APPLIES TO MODIFICATION OF
CONTRACTS/ORDERS. IT MODIFIES THE CONTRACT/ORDER NO. AS DESCRIBED IN ITEM 14.
CHECK ONE A THS CHANGE ORDER IS ISSUED PURSUANT TO: (Specify authority) THE
CHANGES SET FORTH IN ITEM 14 ARE MADE IN THE CONTRACT ORDER NO. IN ITEM 10A. B.
THE ABOVE NUMBERED CONTRACT/ORDER IS MODIFIED TO REFLECT THE ADMINISTRATIVE
CHANGES (such as changes in paying office, appropriation date, etc.) SET FORTH
IN ITEM 14, PURSUANT TO THE AUTHORITY OF FAR 43.103(b). C. THIS SUPPLEMENTAL
AGREEMENT IS ENTERED INTO PURSUANT TO AUTHORITY OF: D. OTHER (Specify type of
modification and authority) LJ            FAR 1.6 “Authority of the Contracting
Officer” E. IMPORTANT: Contractor            X is not, [ is required to sign
this document and return copies to the issuing office. 14. DESCRIPTION OF
AMENDMENT/MODIFICATION (Organized by UCF section headings, including
solicitation/contract subject matter where feasible.) The purpose of this
modification is to accept and incorporate Change Order Proposal (COP) Numbers 9
and 10. COP #9 serves to address changes to the Thousand-Block Pooling
Administration Guidelines for breaking up the dedicated customer code into
blocks when service provide submits a Part 4 for a dedicated customer. COP # 9
is accepted as submitted at a price of $4,441.00. COP # 10 serves to address
enhancements to the Pooling Administration System (PAS) to allow the SP/SPC
users to submit a single modification request for multiple blocks from one code
and to allow users to submit a single block transfer request for multiple blocks
from one code. COP #10 is accepted as submitted at a price of $16,0004.00.
Copies of the two (2) COPs are attached. Funding will be via NANP and will paid
by FCC Billing & Collection Agent, Welch, LLP. All other terms and conditio ns
remain the same. Except as provided herein, all terms and conditions of the
document referenced in Item 9A or 10A, as heretofore changed, remains unchanged
and in full force and effect. 15A. NAME AND TITLE OF SIGNERfType or print)
16A>NAMEAND TITLE OF CONTACTING OFFICER (Type or print) XJoyceTerrv-Butler / A
15B. CONTRACTOR/OFFEROR 15C. DATE SIGNED »i6B. UnitoLSratWs ofAmeric/ J? (/7 16C
DATE SIGNED (Signature of person authorized to sign) / (Signature ofContracting
Offhe)o 01/04/2010 PREWot?S0EDITO8N070 ISTANDARD FORM 30 (REV. 10-83) UNUSABLE
Prescribed by GSA FAR (48 CFR) 53 243

 



--------------------------------------------------------------------------------



 



(NEUSTAR LOGO) [w78211w7821110.gif]
National Pooling Administration
Contract #CON07000005
Change Order Proposal #11 (revised)
(NOWG and Regulator-Proposed Enhancements to PAS)
January 27, 2010

      Neustar, Inc.   46000 Center Oak Plaza
Sterling VA, 20166

 



--------------------------------------------------------------------------------



 



      Nat’l PAS — Change Order #11 — NOWG and Regulator Enhancements to PAS  
January 27, 2010

Table of Contents

             
1
  Introduction     3  
2
  Users’ Proposed Enhancements     3  
3
  The Proposed Solution     4  
4
  Assumptions and Risks     5  
5
  Cost     5  
6
  Conclusion     5  

      © Neustar, Inc. 2010   - ii -

 



--------------------------------------------------------------------------------



 



      Nat’l PAS – Change Order #11 — NOWG and Regulator Enhancements to PAS  
January 27, 2010

1 Introduction
1.1 Purpose and Scope
In accordance with Neustar’s National Pooling Administration contract1 and our
constant effort to provide the best support and value to both the FCC and the
telecommunications industry, Neustar, as the National Pooling Administrator
(PA), hereby submits this change order proposal to the Federal Communications
Commission (FCC) for approval. This change order complies with the contractual
requirements set forth in Clause C.1 of the Contract for Pooling Administration
Services for the Federal Communications Commission, effective August 15, 2007.
2 Users’ Proposed Enhancements
The Numbering Oversight Working Group (NOWG) had requested that the following
enhancements be added to PAS:

  1.   Allow a service provider to modify and re-submit an application that was
previously denied. This would eliminate the necessity of the service provider
re-keying in all of the information that was previously provided on the denied
application.     2.   Indicate on the List of Overdue Part 4s Report to the
regulators that a block has a pending disconnect with the PA.

A state regulator requested that the following enhancement be added to PAS:

  3.   Provide the service provider contact information on the Overdue Part 4s
Report to the regulators. Today a discrete report is generated and sent separate
from the Overdue Part 4s Report.

Upon consideration of this last enhancement, the NOWG made an additional
request:

  4.   Allow a service provider to have the option to designate one or more
specific point(s) of contact for the List of Overdue Part 4 Report.

 

1   FCC Contract Number CON07000005

      © Neustar, Inc. 2010   - 3 -

 



--------------------------------------------------------------------------------



 



      Nat’l PAS — Change Order #11 — NOWG and Regulator Enhancements to PAS  
January 27, 2010

3 The Proposed Solution
The National Pooling Administrator has reviewed the NOWG and regulator requests
from both their operational and technical perspectives. As a result of our
assessment, we developed the following proposed solution to address the changes
to PAS that have been recommended, in a cost-effective and efficient manner.

  1.   To implement the first NOWG-requested enhancement, we will add a new
“copy” feature for new block requests and new code requests (both initial and
growth) that will give service provider and service provider consultant users
the ability to copy the forms from a previous request into a new request, then
modify as needed and submit the updated new (and separate) request. This feature
will save time and keystrokes in completion of requests, particularly requests
that may have been denied and are being resubmitted with the same information.
The same validations that exist in PAS today will continue to apply with this
new feature since this will be considered a new application.     2.   To
implement the second NOWG-requested enhancement, we will update the List of
Overdue Part 4s report that is available in PAS to the regulatory users, and is
also generated and sent to regulators by the Reclamation Coordinator on a
monthly basis. A new column called “Pending Disconnect,” along with a legend
will be added to the report to identify instances where the SP has submitted a
request for a block disconnect that has not yet been approved, denied, or
withdrawn by the PA at the time the report is generated. This will allow the
regulators to see that a disconnect for the block in question is already in
queue in PAS.     3.   To implement the regulator-requested enhancement, we will
add three additional columns to the List of Overdue Part 4s report: SP Contact,
SP Contact Email, and SP Contact Phone. This will make the contact information
readily available to the regulators for use in contacting service providers.    
4.   To implement the third NOWG-requested enhancement, a new field will be
added to the new user registration and user profile for the SP users only,
providing those users with the option of adding up to two designated point(s) of
contact for purposes of reclamation. The designated point of contact that is
entered must be a valid and active PAS user. If there are designated point(s) of
contact listed, these will be the only contact information provided on the
report. If the point of contact’s user ID is inactive or no point of contact is
provided, then the contact information will be pulled from the user who
requested the block, or the user who last modified the block. If that user is no
longer an active user in PAS, then the system will provide contact information
for all users that are active in PAS who have the same OCN provided in their
profiles that is assigned to the block.         The contact information for
service provider consultant (SPC) users will be pulled from the user who
requested the block, or the user who last modified the block. If that user is no
longer an active user in PAS, then the system will provide contact information
for all

      © Neustar, Inc. 2010   - 4 -

 



--------------------------------------------------------------------------------



 



Nat’l PAS — Change Order #11 — NOWG and Regulator Enhancements to PAS  
January 27, 2010

      users that are active in PAS who have the same OCN provided in their
profiles that is assigned to the block.

4 Assumptions and Risks
Part of the Pooling Administrator’s assessment of this change order is to
identify the associated assumptions and consider the risks that can have an
impact on our operations.
This change order affects only the system, and would have no impact on our
day-to-day operations.
5 Cost
In developing this proposal, we considered the costs associated with
implementing the proposed solution, including the resources required to complete
discrete milestones on a timeline for implementation. The timeline includes
preparation, development, testing, proper documentation updates, monitoring, and
execution of the solution.
The cost of modifying the system to implement the changes will be $19,641.00.
6 Conclusion
This change order proposal presents a viable solution that addresses the
suggestions made by the NOWG and Regulator and is consistent with the terms of
our contract. We respectfully request that the FCC review and approve this
change order.

      © Neustar, Inc. 2010   - 5 -

 



--------------------------------------------------------------------------------



 



(NEUSTAR LOGO) [w78211w7821110.gif]
National Pooling Administration
Contract #CON07000005
Change Order Proposal #12
(Changes to Trouble Ticket Reporting)
January 7, 2010
 

      Neustar, Inc.   46000 Center Oak Plaza     Sterling VA, 20166

 

 



--------------------------------------------------------------------------------



 



Nat’l PAS — Change Order #12 — Changes to Trouble Ticket Reporting   January 7,
2010

 
Table of Contents

             
1
  Introduction     3  
2
  Proposed Enhancements     3  
3
  The Proposed Solution     4  
4
  Assumptions and Risks     5  
5
  Cost     5  
6
  Conclusion     5  

 

      © Neustar, Inc. 2010   - ii -

 



--------------------------------------------------------------------------------



 



Nat’l PAS — Change Order #12 — Changes to Trouble Ticket Reporting   January 7,
2010

 
1 Introduction
1.1 Purpose and Scope
In accordance with Neustar’s National Pooling Administration contract1 and our
constant effort to provide the best support and value to both the FCC and the
telecommunications industry, Neustar, as the National Pooling Administrator
(PA), hereby submits this change order proposal to the Federal Communications
Commission (FCC) for approval. This change order complies with the contractual
requirements set forth in Clause C.1 of the Contract for Pooling Administration
Services for the Federal Communications Commission, effective August 15, 2007.
2 Proposed Enhancements
The Numbering Oversight Working Group (NOWG) has requested a modification to the
National Pooling Contract, Clause C of the Performance Work Statement/Technical
Requirements, Section 2.22.4.1, entitled Trouble Tickets/Outages. This section
relates to reporting of trouble ticket metrics. The report is posted, along with
others, on the National Pooling Administration website at
http://www.nationalpooling.com.
Section 2.22.4.1 currently reads as follows:
          2.22.4.1 Trouble Tickets/Outages

  •   Quantity Filed — Opened     •   Quantity Resolved — Closed

  o   Quantity Due to SP Deficiency/Misunderstanding

  •   Quantity Opened Due to PA Deficiency

  o   Quantity Opened by SPs related to System Performance     o   Quantity
Under Corrective Action Older than 30 calendar days.     o   Quantity due to
User problem with accessing information

  §   Due to Website     §   Due to Pooling System     §   Due to Contractor ISP

  •   Total quantity of trouble tickets opened and closed for the month, with
both the actual open time for each ticket and the average open time for all
tickets.     •   Quantity of System Outages Notifications to all participants
and regulatory agencies

The Pooling Administrator does not open trouble tickets for a service provider’s
misunderstanding or deficiency, so the PA consistently reports zero in that
category. The PA has advised the NOWG that the PA works with service providers
in real time to correct any misunderstanding or deficiency on the SP side that
is preventing the SP from accessing PAS. The NOWG has therefore proposed that
that language Quantity Due to SP Deficiency/Misunderstanding be deleted from the
contract.
 

1   FCC Contract Number CON07000005

 

      © Neustar, Inc. 2010   - 3 -

 



--------------------------------------------------------------------------------



 



Nat’l PAS — Change Order #12 — Changes to Trouble Ticket Reporting   January 7,
2010

 
In reviewing the language in this section, we determined that additional changes
to this section would be appropriate, both to correct apparent typographical
errors, and to make it consistent with other sections in the Performance Work
Statement. See, for example, Section 3.11.3, which directs that
The contractor shall: (1) report problems with the web site, facsimile, voice
mail or email; for each problem the help desk will open a trouble ticket;...
We therefore suggest the following revisions.

•   We believe that the language Quantity Opened Due to PA Deficiency contains a
typographical error, and that it was intended to read: Quantity Opened Due to
PAS Deficiency.   •   Pursuant to the contract, which includes the contractor’s
proposal, the contractor opens trouble tickets. Therefore, there are no trouble
tickets opened by service providers, and that metric is always reported as zero.
We therefore suggest that that the language Quantity Opened by SPs related to
System Performance should also be deleted.   •   We believe that the language
Quantity due to User problem with accessing information also either contains a
misplacement of the word user, or does not reflect that the PA does not open
trouble tickets for a service provider’s problem, only for a problem that
identifiable as a pooling administration problem. We propose deleting it,
because the number of trouble tickets opened because a user cannot access
information for any reason is covered in other bullets.   •   Consistent with
3.11.3, we propose that the sub-bullets presently located under Quantity due to
User problem with accessing information be moved and expanded to include
problems with the website, facsimile, voice mail, or email.

3 The Proposed Solution
As a result of our assessment, we developed the following proposed solution.
Section 2.22.4.1 will be revised to read as follows:
          2.22.4.1 Trouble Tickets/Outages

  •   Quantity filed — Opened

  o   Quantity opened due to PAS deficiency     o   Quantity opened due to
website deficiency     o   Quantity opened due to facsimile deficiency     o  
Quantity opened due to voicemail deficiency     o   Quantity opened due to email
deficiency     o   Quantity opened due to contractor ISP deficiency

  •   Quantity under corrective action older than 30 calendar days.     •  
Quantity resolved — Closed

 

      © Neustar, Inc. 2010   - 4 -

 



--------------------------------------------------------------------------------



 



Nat’l PAS — Change Order #12 — Changes to Trouble Ticket Reporting   January 7,
2010

 

  •   Total quantity of trouble tickets opened and closed for the month, with
both the actual open time for each ticket and the average open time for all
tickets.     •   Quantity of system outage notifications to all participants and
regulatory agencies

All reports that we provide containing reporting pursuant to Section 2.22.4.1,
Trouble Tickets/Outages, will be modified to include this revised reporting
requirement. For ease of comparison of the existing and proposed language,
please see Appendix A.
4 Assumptions and Risks
Part of the Pooling Administrator’s assessment of this change order is to
identify the associated assumptions and consider the risks that can have an
impact on our operations.
This change order does not affect the system or our day-to-day operations, and
therefore presents no risks.
5 Cost
There will be no cost to implement this change order.
6 Conclusion
This change order proposal addresses the suggestions made by the NOWG and is
consistent with the terms of our contract. We respectfully request that the FCC
review and approve this change order.
 

      © Neustar, Inc. 2010   - 5 -

 



--------------------------------------------------------------------------------



 



Nat’l PAS — Change Order #12 — Changes to Trouble Ticket Reporting   January 7,
2010

 
Appendix A

      Existing language   Proposed language
•    Quantity Filed — Opened
 
•    Quantity filed — Opened
•    Quantity Resolved — Closed
   o    Quantity Due to SP Deficiency/Misunderstanding
•    Quantity Opened Due to PA Deficiency
 
   o    Quantity opened due to PAS deficiency
   o    Quantity opened due to website deficiency
   o    Quantity Opened by SPs related to System Performance
 
   o    Quantity opened due to facsimile deficiency
   o    Quantity Under Corrective Action Older than 30 calendar days.
 
   o    Quantity opened due to voicemail deficiency
   o    Quantity due to User problem with accessing information
 
   o    Quantity opened due to email deficiency
      §    Due to Website
      §    Due to Pooling System
 
   o    Quantity opened due to contractor ISP deficiency
      §    Due to Contractor ISP
 
•    Quantity under corrective action older
than 30 calendar days
•    Total quantity of trouble tickets opened and closed for the month, with
both the actual open time for each ticket and the average open time for all
tickets.
 
•    Quantity resolved — Closed
•    Total quantity of trouble tickets opened and closed for the month, with
both the actual open time for each ticket and the average open time for all
tickets.
•    Quantity of System Outages Notifications to all participants and regulatory
agencies
 
•    Quantity of system outage notifications to all participants and regulatory
agencies

 

      © Neustar, Inc. 2010   - 6 -

 



--------------------------------------------------------------------------------



 



(NEUSTAR LOGO) [w78211w7821110.gif]
National Pooling Administration
Contract #CON07000005
Change Order Proposal #13
(INC Issue #604– Code Holder vs. LERG Assignee)
January 14, 2010
 

      Neustar, Inc.   46000 Center Oak Plaza     Sterling VA, 20166

 

 



--------------------------------------------------------------------------------



 



Nat’l PAS — CO#13 — Code Holder vs. LERG Assignee   January 14, 2010

 
Table of Contents

             
1
  Introduction     3  
2
  Issue Statement     4  
3
  Industry Numbering Committee (INC) Resolution     4  
4
  The Proposed Solution     6  
5
  Assumptions and Risks     6  
6
  Cost     6  
7
  Conclusion     7  

 

      © Neustar, Inc. 2010   - ii -

 



--------------------------------------------------------------------------------



 



Nat’l PAS — CO#13 — Code Holder vs. LERG Assignee   January 14, 2010

 
1 Introduction
1.1 Purpose and Scope
In accordance with Neustar’s National Pooling Administration contract1 and our
constant effort to provide the best support and value to both the FCC and the
telecommunications industry, Neustar, as the National Pooling Administrator
(PA), hereby submits this change order proposal to the Federal Communications
Commission (FCC) for approval. This change order complies with the contractual
requirements set forth in Clause C.1 of the Contract for Pooling Administration
Services for the Federal Communications Commission, effective August 15, 2007,
which reads as follows at Section 2.5.4:
     2.5.4 Modifications of Guidelines
The PA shall participate in the development and modification of guidelines and
procedures, which may or may not affect the performance of the PA functions.
These changes may come from regulatory directives and/or industry-initiated
modifications to guidelines. In addition, new guidelines may be developed as
appropriate to comply with regulatory directives. The PA shall implement any
changes determined to be consistent with regulatory directives.
The PA shall:

  •   Provide, in real time, technical guidance to ensure processes and
procedures are effective in meeting the goals of the change.     •   Provide
issues and contributions, and be prepared to discuss at INC meetings how the
proposed change promotes numbering policy and/or benefits the NANP and how the
change will affect the PA’s duties, obligations and accountability.     •  
Assess and share in real time (i.e., during discussion) the cost implications
and administrative impact of the change upon the PA’s duties and
responsibilities in sufficient detail as needed by the INC.

When the INC places any changes to its guidelines in final closure, the PA shall
submit an assessment regarding the impact of scope of work, time and costs to
the INC, the NANC and the FCC within 15 calendar days. The PA shall post changes
in procedures on its web site prior to the change taking effect.
Specifically, the PA shall:

  •   Notify all interested parties when guidelines have changed.     •  
Interpret guideline changes and impact upon processes.     •   Identify
implementation date or effective date.     •   Provide notification of new forms
or tools that may be required.     •   Identify a Single Point of Contact
(SPOC) within the PA to answer questions.

The NANC shall be consulted at the FCC’s discretion regarding the suggested
implementation date to determine the likely impact on service provider processes
and
 

1   FCC Contract Number CON07000005

 

      © Neustar, Inc. 2010   - 3 -

 



--------------------------------------------------------------------------------



 



Nat’l PAS — CO#13 — Code Holder vs. LERG Assignee   January 14, 2010

 
systems (i.e., whether it would be unduly burdensome or would unfairly
disadvantage any service provider or group of service providers per the PA’s
obligations and NANP administrative principles). The PA shall also seek input on
implementation dates from service providers that log in to PAS and vendors that
interface with PAS.
2 Issue Statement
The terms LERG Assignee and Code Holder have been used in Industry Numbering
Committee (INC) documents for many years. The INC has decided to use only the
term Code Holder, eliminating the use of LERG Assignee. The change is being made
throughout all the INC documents, including the Thousands-Block Pooling
Administration Guidelines (TBPAG). The Pooling Administration System (PAS) must
be updated to accommodate this change of term.
The INC issue statement is reproduced below.
INC Issue Statement:
The terms Code Holder and LERG Assignee are sometimes being confused and used
interchangeably. In today’s environment, it may no longer be necessary to
maintain separate terms and definitions.
3 Industry Numbering Committee (INC) Resolution
On January 8, 2010, the INC placed Issue 604 —Code Holder vs. LERG Assignee into
final closure, with the following language:
Resolution from INC:
The following revisions were made to the definition of the term Code Holder:

Code Holder — An assignee of an pooled or non-pooled NXX code which-that is
assignedwas allocated by the CO Code Administrator. When an NXX code becomes
pooled, the Code Holder becomes the LERG Assignee. The responsibilities of an
assignee for a pooled NXX are defined in Section 4.2.1 of the Thousands Block
Number (NXX-X) Pooling Administration Guidelines (TBPAG) and for a non pooled
NXX are defined in Section 6.3 of the Central Office Code (NXX) Assignment
Guidelines (COCAG). A given Code Holder is identified in the LERG Routing Guide
as the NPA-NXX-A (Assignee) OCN record holder.
The glossaries of the NPA Code Relief Planning and Notification Guidelines, the
CO Code Assignment Guidelines, and the Thousands-Block Pooling Administration
Guidelines were updated with the
 

      © Neustar, Inc. 2010   - 4 -

 



--------------------------------------------------------------------------------



 



Nat’l PAS — CO#13 — Code Holder vs. LERG Assignee   January 14, 2010

 
revised definition of Code Holder, and the term LERG Assignee was deleted from
their glossaries.
The attached edits were made to the CO Code Assignment Guidelines (COCAG) (from
contribution LNPA-585rev), the COCAG Appendix C (from contribution LNPA-585rev),
and the COCAG Part 4-PA (from contribution LNPA-584att2):

                 
 
  (IMAGE) [w78211w7821101.gif]   (IMAGE) [w78211w7821101.gif]   (IMAGE)
[w78211w7821101.gif]    
 
  H:\H Drive My   H:\H Drive My   H:\H Drive My    
 
  Documents\ATIS INC   Documents\ATIS INC   Documents\ATIS INC    

The attached edits were made to the Thousands-Block Pooling Administration
Guidelines (TBPAG) (from contribution LNPA-602rev), the TBPAG Part 5 (from
contribution LNPA-584att1), and the TBPAG Part 1B (from contribution
LNPA-581att2):

                 
 
  (IMAGE) [w78211w7821101.gif]   (IMAGE) [w78211w7821101.gif]   (IMAGE)
[w78211w7821101.gif]    
 
  H:\H Drive My   H:\H Drive My   H:\H Drive My    
 
  Documents\ATIS INC   Documents\ATIS INC   Documents\ATIS INC    

The following edits were made to the LRN Assignment Practices (from contribution
LNPA-586):

2.   A service provider will establish one (1) LRN per LATA from an assigned NXX
for each recipient switch or POI in the number portability capable network.
Additional LRNs may be used for internal purposes. Further, additional LRNs are
not required to identify US wireline rate centers. A unique LRN may be assigned
to every LNP equipped switch or POI (and potentially to each CLLI listed in the
Telcordia® LERG™ Routing Guide).       Requesting an additional NXX to establish
an LRN in certain instances may be justified but precautions need to be taken to
ensure number resource optimization. The following points should be considered
prior to requesting a new NPA-NXX for the purpose of establishing an LRN:   a.  
The requesting service provider uses an existing code already homed to the
tandem where the LRN is needed for the POI.   b.   Once the NXX Code is
assigned, the Code Holder LERG-assignee must return any blocks not justified for
retention in its inventory.   c.   When there are multiple tandems owned by
different SPs in a single LATA, the requesting SP may obtain a new NXX in order
to establish an LRN for each subtending POI.

 

      © Neustar, Inc. 2010   - 5 -

 



--------------------------------------------------------------------------------



 



Nat’l PAS — CO#13 — Code Holder vs. LERG Assignee   January 14, 2010

 

d.   Regulatory waivers granted to ILECs to carry local calls across a LATA
boundary may exist. In such instances, SPs may be justified in establishing an
additional LRN to properly route calls.   e.   A unique LRN is required for each
NPAC region within a single LATA when a single switch serves multiple NPAC
regions.

  10.   For thousands-block number pooling, the LRN shall only be selected and
used by the Code HolderLERG assignee from its assigned/retained 1000 block(s).

4 The Proposed Solution
The National Pooling Administrator has determined that the above-stated
amendments to the TBPAG will require the following modifications to PAS.
Pooling Administration System Updates:
Changing LERG Assignee to Code Holder will require that all references to the
term LERG Assignee in PAS be replaced with the term Code Holder. The following
items in PAS will be updated: multiple forms (Part 1B, Part 4 and Part 5),
tables (error messages and standard verbiages), reports, field names on the
various screens, and the Confirmation Code Activation PSTN reminder.
5 Assumptions and Risks
Part of the Pooling Administrator’s assessment of this change order is to
identify any associated assumptions and consider any risks that can have an
impact on our operations.
This change order affects only the system and not our day-to-day operations.
6 Cost
In developing this proposal, we considered the costs associated with
implementing the proposed solution, including the resources required to complete
discrete milestones on a timeline for implementation. The timeline includes
preparation, development, testing, proper documentation updates, monitoring, and
execution of the solution.
The cost of modifying the system to conform to the TBPAG changes will be
$3542.00
 

      © Neustar, Inc. 2010   - 6 -

 



--------------------------------------------------------------------------------



 



Nat’l PAS — CO#13 — Code Holder vs. LERG Assignee   January 14, 2010

 
7 Conclusion
This change order proposal presents a viable solution that addresses the
amendments to the TBPAG and is consistent with the terms of our contract. We
respectfully request that the FCC review and approve this change order proposal.
 

      © Neustar, Inc. 2010   - 7 -

 



--------------------------------------------------------------------------------



 



(FULL PAGE) [w78211w7821106.gif]

AMENDMENT OF SOLICITATION/MODIFICATION OF CONTRACT 1 contract id code Page 1 of
1 2. AMENDMENT/MODIFICATION NO.I3. EFFECTIVE DATE U. REQUISITION/PURCHASE REQ.
NO. 5. PROJECT NO. (If applicable) 0009 01/04/2010 6. ISSUED BY CODE 00001 7.
ADMINISTERED BY (If other than Item 6) CODE! No Invoice Information 445 12th
St., SW, Washington, DC 20554 8. NAME AND ADDRESS OF CONTRACTOR (No., street,
county, State and Zip Code) 9A- AMENDMENT OF SOLICITATION NO. Neustar, Inc. 9B.
DATED (SEE ITEM 11) 46000 Center Oak Plaza _ Sterling, VA 20166 (X) 10A’
MODIFICATION OF CONTRACT/ORDER NO. CON07000005 (X) 10B. DATED (SEE ITEM 13) COPE
* I FACILITY COPE 11. THIS ITEM ONLY APPLIES TO AMENDMENTS OF SOLICITATIONS
I            The above numbered solicitation is amended as set forth in Item 14.
The hour and date specified for receipt of Offers is extended, is not extended.
Offers must acknowledge receipt of this amendment prior to the hour and date
specified in the solicitation or as amended, by one of the following methods:
(a) By completing Items 8 and 15, and returning copies of the amendment; (b) By
acknowledging receipt of this amendment on each copy of the offer submitted; or
(c) By separate letter or telegram which includes a reference to the
solicitation and amendment numbers. FAILURE OF YOUR ACKNOWLEDGMENT TO BE
RECEIVED AT THE PLACE DESIGNATED FOR THE RECEIPT OF OFFERS PRIOR TO THE HOUR AND
DATE SPECIFIED MAY RESULT IN REJECTION OF YOUR OFFER. If by virtue of this
amendment you desire to change an offer already submitted, such change may be
made by telegram or letter, provided each telegram or letter makes reference to
the solicitation and this amendment, and is received prior to the opening hour
and date specified. 12. ACCOUNTING AND APPROPRIATION DATA (If required) No
Funding Information 13. THIS ITEM ONLY APPLIES TO MODIFICATION OF
CONTRACTS/ORDERS. IT MODIFIES THE CONTRACT/ORDER NO. AS DESCRIBED IN ITEM 14.
CHECK ONE A THS CHANGE ORDER IS ISSUED PURSUANT TO: (Specify authority) THE
CHANGES SET FORTH IN ITEM 14 ARE MADE IN THE CONTRACT ORDER NO. IN ITEM 10A. B.
THE ABOVE NUMBERED CONTRACT/ORDER IS MODIFIED TO REFLECT THE ADMINISTRATIVE
CHANGES (such as changes in paying office, appropriation date, etc.) SET FORTH
IN ITEM 14, PURSUANT TO THE AUTHORITY OF FAR 43.103(b). C. THIS SUPPLEMENTAL
AGREEMENT IS ENTERED INTO PURSUANT TO AUTHORITY OF: D. OTHER (Specify type of
modification and authority) LJ            FAR 1.6 “Authority of the Contracting
Officer” E. IMPORTANT: Contractor            X is not, [ is required to sign
this document and return copies to the issuing office. 14. DESCRIPTION OF
AMENDMENT/MODIFICATION (Organized by UCF section headings, including
solicitation/contract subject matter where feasible.) The purpose of this
modification is to accept and incorporate Change Order Proposal (COP) Numbers 9
and 10. COP #9 serves to address changes to the Thousand-Block Pooling
Administration Guidelines for breaking up the dedicated customer code into
blocks when service provide submits a Part 4 for a dedicated customer. COP # 9
is accepted as submitted at a price of $4,441.00. COP # 10 serves to address
enhancements to the Pooling Administration System (PAS) to allow the SP/SPC
users to submit a single modification request for multiple blocks from one code
and to allow users to submit a single block transfer request for multiple blocks
from one code. COP #10 is accepted as submitted at a price of $16,0004.00.
Copies of the two (2) COPs are attached. Funding will be via NANP and will paid
by FCC Billing & Collection Agent, Welch, LLP. All other terms and conditio ns
remain the same. Except as provided herein, all terms and conditions of the
document referenced in Item 9A or 10A, as heretofore changed, remains unchanged
and in full force and effect. 15A. NAME AND TITLE OF SIGNERfType or print)
16A>NAMEAND TITLE OF CONTACTING OFFICER (Type or print) XJoyceTerrv-Butler / A
15B. CONTRACTOR/OFFEROR 15C. DATE SIGNED »i6B. UnitoLSratWs ofAmeric/ J? (/7 16C
DATE SIGNED (Signature of person authorized to sign) / (Signature ofContracting
Offhe)o 01/04/2010 PREWot?S0EDITO8N070 ISTANDARD FORM 30 (REV. 10-83) UNUSABLE
Prescribed by GSA FAR (48 CFR) 53 243

 



--------------------------------------------------------------------------------



 



(NEUSTAR LOGO) [w78211w7821110.gif]
National Pooling Administration
Contract #CON07000005
Change Order Proposal #14
(INC Issue #656– Update TBPAG Expedite Process for Thousands-
Blocks (Section 8.6))
January 15, 2010

        Neustar, Inc.   46000 Center Oak Plaza     Sterling VA, 20166  

 



--------------------------------------------------------------------------------



 



      Nat’l PAS — CO#14 — Update TBPAG Expedite Process for Thousands-blocks  
January 15, 2010  

Table of Contents

         
1 Introduction
    3  
2 Issue Statement
    4  
3 Industry Numbering Committee (INC) Resolution
    4  
4 The Proposed Solution
    6  
5 Assumptions and Risks
    6  
6 Cost
    6  
7 Conclusion
    6  

        © Neustar, Inc. 2010   - ii -

 



--------------------------------------------------------------------------------



 



      Nat’l PAS — CO#14 — Update TBPAG Expedite Process for Thousands-blocks  
January 15, 2010  

1 Introduction
1.1 Purpose and Scope
In accordance with Neustar’s National Pooling Administration contract1 and our
constant effort to provide the best support and value to both the FCC and the
telecommunications industry, Neustar, as the National Pooling Administrator
(PA), hereby submits this change order proposal to the Federal Communications
Commission (FCC) for approval. This change order complies with the contractual
requirements set forth in Clause C.1 of the Contract for Pooling Administration
Services for the Federal Communications Commission, effective August 15, 2007,
which reads as follows at Section 2.5.4:
2.5.4 Modifications of Guidelines
The PA shall participate in the development and modification of guidelines and
procedures, which may or may not affect the performance of the PA functions.
These changes may come from regulatory directives and/or industry-initiated
modifications to guidelines. In addition, new guidelines may be developed as
appropriate to comply with regulatory directives. The PA shall implement any
changes determined to be consistent with regulatory directives.
The PA shall:

  •   Provide, in real time, technical guidance to ensure processes and
procedures are effective in meeting the goals of the change.     •   Provide
issues and contributions, and be prepared to discuss at INC meetings how the
proposed change promotes numbering policy and/or benefits the NANP and how the
change will affect the PA’s duties, obligations and accountability.     •  
Assess and share in real time (i.e., during discussion) the cost implications
and administrative impact of the change upon the PA’s duties and
responsibilities in sufficient detail as needed by the INC.

When the INC places any changes to its guidelines in final closure, the PA shall
submit an assessment regarding the impact of scope of work, time and costs to
the INC, the NANC and the FCC within 15 calendar days. The PA shall post changes
in procedures on its web site prior to the change taking effect.
Specifically, the PA shall:

  •   Notify all interested parties when guidelines have changed.     •  
Interpret guideline changes and impact upon processes.     •   Identify
implementation date or effective date.     •   Provide notification of new forms
or tools that may be required.     •   Identify a Single Point of Contact
(SPOC) within the PA to answer questions.

The NANC shall be consulted at the FCC’s discretion regarding the suggested
implementation date to determine the likely impact on service provider processes
and
 

1   FCC Contract Number CON07000005

        © Neustar, Inc. 2010   - 3 -

 



--------------------------------------------------------------------------------



 



      Nat’l PAS — CO#14 — Update TBPAG Expedite Process for Thousands-blocks  
January 15, 2010  

systems (i.e., whether it would be unduly burdensome or would unfairly
disadvantage any service provider or group of service providers per the PA’s
obligations and NANP administrative principles). The PA shall also seek input on
implementation dates from service providers that log in to PAS and vendors that
interface with PAS.
2 Issue Statement
The issue statement for INC Issue 656 — Update TBPAG Expedite Process for
Thousands-Blocks (Section 8.6) suggested changing the expedite time period for
block modifications where the block holder is not the LERG assignee and no NPAC
updates are required. However, in its final resolution of the issue, the INC has
modified the expedite process for all block modifications and all block
disconnects, as contained in the Thousands-Block Pooling Administration
Guidelines (TBPAG). The modifications change the earliest possible effective
date a service provider may receive for a block modification or a block
disconnect from eight business days to nine calendar days from the date the PA
processes the request. Therefore, the Pooling Administration System (PAS) will
need to be updated to accommodate this change.
The INC issue statement is reproduced below.
INC Issue Statement:
The current expedite process is the same for new block requests, block
modification requests and block disconnect requests. In all cases, to request a
nine calendar day effective date, the block holder must be the LERG Assignee and
no NPAC updates required. However, there are some block modification requests
where the block holder is not the LERG assignee and no NPAC updates are
required. If an SP requests a block modification and Part 1B is not selected as
the type of change or Part 1B is selected and NPAC updates are not required
(NPAC updated via SOA or other method and only PAS is being updated) an SP may
want the option to request a nine calendar day effective date.
3 Industry Numbering Committee (INC) Resolution
On January 8, 2010, the INC placed Issue 656 — Update TBPAG Expedite Process for
Thousands-blocks (Section 8.6) into final closure, with the following language:
Resolution from INC:
The following text changes were made to the TBPAG Section 8.6:

8.6   Expedite Process for Thousands-Block(s)

        © Neustar, Inc. 2010   - 4 -

 



--------------------------------------------------------------------------------



 



      Nat’l PAS — CO#14 — Update TBPAG Expedite Process for Thousands-blocks  
January 15, 2010  

      An SP request for an expedited thousands-block allocation, modification,
or disconnect will occur on an exception basis. The following procedures enable
an SP to request expedited treatment for an allocation, modification, or
disconnect of a thousands-block(s). The expedite procedures below do not
eliminate the Block Holder and PA responsibilities described in Section 8.5.    
a)   An SP may submit a Part 1A and/or Part 1B request to the PA requesting an
expedited allocation, modification, or disconnect of a thousands-block(s).    
b)   The requesting SP will indicate on the Thousands-Block Application Forms —
Part 1A that this is an expedited request with its desired Effective Date.    
c)   The PA will process the application if the request meets the criteria for
the allocation, modification, or disconnect of the thousands-block(s) and will
make every effort to process the application in fewer than the current maximum
seven calendar days. The PA will expedite such requests when it can do so
without failing to meet its seven -calendar day application processing interval
for other SPs. The PA will determine the minimum Effective Date for an expedited
request based upon the following considerations:     1)   In the case of a new
block request, if the thousands-block applicant is the LERG Assignee Code Holder
of the pooled NXX, and no NPAC notification is required, the Effective Date must
be at least nine calendar days after the issuance of the Part 3. This allows for
the PA and AOCN to update BIRRDS for LERG Routing Guide daily updates. The AOCN
must agree to perform the BIRRDS update in two calendar days rather than the
usual five calendar days.     2)   In the case of a new block request, if the
thousands-block applicant is not the LERG AssigneeCode Holder of the pooled NXX,
the thousands-block requires NPAC notification, the Effective Date will be no
earlier than eight business days after the issuance of the Part 3: three
business days to build the thousand-s-block in the NPAC and five business days
for a potential first ‘port’ notification. The AOCN must agree to perform the
BIRRDS update in two calendar days rather than the standard seven calendar days.
    3)   In the case of a block modification or disconnect, the Effective Date
must be at least nine calendar days after the issuance of the Part 3. This
allows for the PA and AOCN to update BIRRDS for LERG Routing Guide daily
updates. The AOCN must agree to perform the BIRRDS update in two calendar days
rather than the usual five calendar days. This also allows three business days
for the NPAC to modify or disconnect the thousands-block.     d)   As soon as
all NPAC processing and notifications have occurred, the SP will activate the
thousands-block and can begin customer assignments from a new thousands-block.  
      NOTE: SPs requesting expedited treatment of thousands-block(s) should be
aware that there may be -potential impacts to other SPs and customers. This may
affect customer service to the extent that an SP is unable to identify the SP to
whom a thousands-block has been assigned when responding to a customer trouble
report.

        © Neustar, Inc. 2010   - 5 -

 



--------------------------------------------------------------------------------



 



      Nat’l PAS — CO#14 — Update TBPAG Expedite Process for Thousands-blocks  
January 15, 2010  

4 The Proposed Solution
The National Pooling Administrator has determined that the above-stated
amendments to the TBPAG will require the following modifications to PAS.
Pooling Administration System Updates:
PAS will be updated for block modification and block disconnect requests to
allow an earliest possible effective date of nine calendar days from the date
the PA processes the request. The change will require updates in PAS to the
effective date validation process for block modifications and block disconnect
requests where Requested Expedited Treatment is marked as Yes on the
application.
5 Assumptions and Risks
Part of the Pooling Administrator’s assessment of this change order is to
identify the associated assumptions and consider the risks that can have an
impact on our operations.
This change order affects only the system and not our day- to-day operations.
6 Cost
In developing this proposal, we considered the costs associated with
implementing the proposed solution, including the resources required to complete
discrete milestones on a timeline for implementation. The timeline includes
preparation, development, testing, proper documentation updates, monitoring, and
execution of the solution.
The cost of modifying the system to conform to the changes to the TBPAG will be
$3590.00.
7 Conclusion
This change order proposal presents a viable solution that addresses the
amendments to the TBPAG and is consistent with the terms of our contract. We
respectfully request that the FCC review and approve this change order.

        © Neustar, Inc. 2010   - 6 -

 